Plaintiff is the owner of property on Ohio boulevard, so-called, in the city of Detroit, and by her bill of complaint seeks to have the city enjoined from collecting an unpaid instalment of a paving tax. She bases her right to relief on the provision in the Detroit city charter which provides that the cost of paving boulevards shall be paid by the city at large rather than being assessed against abutting property as in the case of ordinary streets and avenues. From the decree granting the relief sought defendant has appealed.
Since this case was disposed of in the circuit decision was rendered in this court in Houseman v. *Page 145 City of Detroit, 257 Mich. 557. One of the plaintiffs in that case (Oscar E. Frost) owned property fronting on Ohio boulevard in the same addition and locality as the plaintiff's lot involved in the instant case. A review of this record fails to disclose any facts in consequence of which this case can be distinguished from the Frost Case which presented the identical question. Decision herein is controlled by Houseman v. City ofDetroit, supra.
The decree of the circuit court is reversed, with costs to appellant.
CLARK, C.J., and McDONALD, POTTER, SHARPE, FEAD, WIEST, and BUTZEL, JJ., concurred.